Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 18-33 (dated 12/30/2020) are pending in this application and are now under consideration for examination.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/EP2019/067668 filed on 07/02/2019 and claims the priority date of France application 18 56080 filed on 07/02/2018; however, no foreign priority document and no English translation of said foreign priority application have been provided with the instant application. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/EP2019/067668 filed on 07/02/2019.
Information disclosure statement
The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 18-28 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 18-28 and 30-33 are directed to any Saccharomyces cerevisiae yeast strain with undefined utility and said strain co-expresses a genus of xylanases, glucoamylases of fungal origin encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 18-19, 23 and 25-28) or any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure (as in claims 20-22 and 24); and a method of obtaining and a method of use of said yeast strain (as in claims 30-33). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
 
Saccharomyces cerevisiae yeast strain (CNCM deposited under I-5201), said strain co-expresses the polypeptide of SEQ ID NO: 6 or SEQ ID NO: 8 having xylanase activity, and said strain comprising/co-expressing SEQ ID NO: 4 and SEQ ID NO: 2 having glucoamylase activity, a method of obtaining and a method of use of said yeast strain for bioethanol production, and the specification provides no clue as to the structural elements required in any xylanase and glucoamylase as recited, nor does it teach which structural elements of the proteins disclosed, including any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptides of functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure and have the desired xylanase and glucoamylase activities.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated i.e., a Saccharomyces cerevisiae yeast strain with undefined utility and said strain co-expresses a genus of xylanases, glucoamylases of fungal origin encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 18-19, 23 and 25-28) or any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure (as in claims 20-22 and 24); and a method of obtaining and a method of use of said yeast strain (as in claims 30-33).  A sufficient written description of a genus of polypeptides may one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different 
Due to the fact that the specification only discloses a limited number of species of the genus of variants claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
Enablement
II. Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated Saccharomyces cerevisiae yeast strain (CNCM deposited under I-5201), said strain co-expresses the polypeptide of SEQ ID NO: 6 or SEQ ID NO: 8 having xylanase activity, and said strain comprising/co-expressing SEQ ID NO: 4 and SEQ ID NO: 2 having glucoamylase activity, a method of obtaining and a method of use of said yeast strain for bioethanol production, does not reasonably provide enablement for any Saccharomyces cerevisiae yeast strain with undefined utility and said strain co-expresses a genus of xylanases, glucoamylases of fungal origin encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 18-19, 23 and 25-28) or any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure (as in claims 20-22 and 24); and a method of obtaining and a method of use of said yeast strain (as in claims 30-33).  The specification does not enable any person skilled in the art to which it pertains, or with 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims. Claims 18-33 are so broad as to encompass: any Saccharomyces cerevisiae yeast strain with undefined utility and said strain co-expresses a genus of xylanases, glucoamylases of fungal origin encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 18-19, 23 and 25-28) or any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure (as in claims 20-22 and 24); and a method of obtaining and a method of use of said yeast strain (as in claims 30-33).  The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and function encompassed by the claims, the lack of information regarding the structural elements within the polypeptide(s)  of  SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 which are required and those which can be modified to obtain the extremely large number of Saccharomyces cerevisiae yeast strain (CNCM deposited under I-5201), said strain co-expresses the polypeptide of SEQ ID NO: 6 or SEQ ID NO: 8 having xylanase activity, and said strain comprising/co-expressing SEQ ID NO: 4 and SEQ ID NO: 2 having glucoamylase activity, a method of obtaining and a method of use of said yeast strain for bioethanol production.
The amount of direction or guidance presented and the existence of working examples. The specification discloses the amino acid sequences of a limited number of polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 and having the desired activity. However, the specification fails to provide any clue as to the structural elements required in any protein that has desired activity, including those structural features within SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2  that can be modified and those that should be present for a variant to display the desired activity. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.  The amino acid sequence of a polypeptide determines its structural and functional properties. While the art discloses a limited number of xylanases and glucoamylases in a defined cellular context, neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any xylanase or glucoamylase of any origin having the desired functional characteristics in any cellular context. In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 such that the de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al., 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired xylanase and glucoamylase activity. Furthermore, it was not routine in the art at the time of the invention to further characterize an infinite number of proteins to determine how they can be used. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and protease activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.
  
29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are:  (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the yeast strains designated as CNCM I-5201 and CNCM I-4997. Because it is not clear that the yeast strains designated as CNCM I-5201 and CNCM I-4997 and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claims 29-32  or claims 29-32 uses these yeast strains, a suitable deposit for patent purposes is required. Accordingly, filing of evidence of the reproducible production of the yeast strain is necessary to practice the instant invention or filing of evidence of deposit is required.  Without a publicly available deposit of the above mutant yeast strain, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed. Exact replication of the yeast strain is an unpredictable event. Applicants must comply with the criteria set forth in 37 CFR 1.801-1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific yeast strains designated as 
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
The accession number for the deposit;
The date of the deposit;
A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
The name and address of the depository.
A viability statement for each deposit of a biological material not made under the Budapest Treaty on the International Recognition of the deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain: 
The name and address of the depository; 
The name and address of the depositor; 
The date of deposit; 
The identity of the deposit and the accession number given by the depository; 
The date of the viability test; 
The procedures used to obtain a sample if the test is not done by the depository; and 
A statement that the deposit is capable of reproduction. 
Applicant must assure that:
Access to the deposit will be available during pendency of the patent application making reference to the deposit.
All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
In the instant case, the specification only discloses that the specific yeast strains designated as CNCM I-5201 and CNCM I-4997 has been deposited with the French National Collection of Microorganism Cultures on 04/26/2017 and 07/09/2015 respectively under the provisions of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purpose of Patent Procedure and the Regulations; however, there is no affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific yeast strains designated as CNCM I-5201 and CNCM I-4997, have been deposited under the Budapest Treaty, that the specific yeast strains designated as CNCM I-5201 and CNCM I-4997, will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the specific yeast strains designated as CNCM I-5201 and CNCM I-4997, will be replaced should they ever become non-viable.  
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way 

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 18-28 and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petit1 et al., (WO 2017/037362, publication date 03/09/2017 in IDS; see provided English Machine-Translation and disclosing polynucleotides and encoded polypeptides having 100% sequence identities to SEQ ID NO: 1, SEQ ID NO; 2, SEQ ID NO: 3 and SEQ ID NO: 4 of the instant application and having glucoamylase activities; see provided sequence alignments) or Petit2 et al., (US 10,947,519 B2) and in view of Brevnova et al., (US 9,206,444) and Clarkson et al., (US 7,314,743 disclosing .
Claims 18-28 and 30-33, as interpreted are directed to any Saccharomyces cerevisiae yeast strain with undefined utility and said strain co-expresses a genus of xylanases, glucoamylases of fungal origin encompassing mutants, variants and homologs of undefined and unlimited structures (as in claims 18-19, 23 and 25-28) or any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure (as in claims 20-22 and 24); and a method of obtaining and a method of use of said yeast strain (as in claims 30-33). 
Petit1 et al., (WO 2017/037362, publication date 03/09/2017 in IDS; see provided English Machine-Translation) teach Saccharomyces cerevisiae yeast strain co-expressing  a fungal glucoamylase and a glucoamylase obtained from  Saccharomyces cerevisiae var. diastaticus, wherein said reference yeast comprising/co-expressing  polynucleotides and encoded polypeptides having 100% sequence identities to SEQ ID NO: 1, SEQ ID NO; 2, SEQ ID NO: 3 and SEQ ID NO: 4 of the instant application and having glucoamylase activities (see provided sequence alignments); said reference yeast strain producing ethanol and having fermentation kinetics at least no lower than Saccharomyces cerevisiae yeast strain deposited in CNCM under number I-4997; regarding claims 25-28 of the instant application said reference also teaches methods for selection of yeast strains comprising the desired copy numbers of genes of interest encoding the xylanase and glucoamylase depending on the experimental need. Applicants are directed to the following sections in Petit1 et al., (WO 2017/037362, publication date 03/09/2017 in IDS; see provided English Machine-Translation): Abstract; Saccharomyces cerevisiae var. diastaticus where “m” and “n” are integer between 2 and 10, said reference yeast strain producing ethanol and having fermentation kinetics at least no lower than Saccharomyces cerevisiae yeast strain deposited in CNCM under number I-4997, page 6, Fig. 11, Fig. 14 & Fig. 17, pages 9-10; and entire document.
Petit2 et al., (US 10,947,519 B2) also teach Saccharomyces cerevisiae yeast strain co-expressing a fungal glucoamylase and a glucoamylase obtained from  Saccharomyces cerevisiae var. diastaticus, wherein said reference yeast comprising/co-expressing  polynucleotides and encoded polypeptides having 100% sequence identities to SEQ ID NO: 1, SEQ ID NO; 2, SEQ ID NO: 3 and SEQ ID NO: 4 of the instant application and having glucoamylase activities; said reference yeast strain producing ethanol and having fermentation kinetics at least no lower than Saccharomyces cerevisiae yeast strain deposited in CNCM under number I-4997; regarding claims 25-28 of the instant application said reference also teaches methods for selection yeast strains comprising the desired copy numbers of genes of interest encoding the xylanase and glucoamylase depending on the experimental need. Applicants are directed to the following sections in Petit2 et al., (US 10,947,519 B2): Abstract; Fig. 1-2, Fig. 11, Fig. 14 & Fig. 17; col. 2, lines 10-67 to col. 3, lines 1-25; col. 6, lines 4-20; Example 4, Example 6; and entire document.   
Petit1 et al., or Petit2 et al., are silent regarding said Saccharomyces cerevisiae yeast strain producing ethanol further comprising a xylanase gene (as in claim 18); said xylanase obtained from Aspergillus niger or Trichoderma reesei (as in claim 19) and 20-21). 
However, regarding claims 18-19, analogous prior art Brevnova et al., (US 9,206,444) advantageously teach and provide suggestion and motivation for the expression of xylanase and a glucoamylase, saccharolytic enzymes in yeast strains engineered to produce bioethanol, said reference yeast strain employed for consolidated bioprocessing and in the production of ethanol utilizing starch and cellulose as substrates; said xylanase and a glucoamylase obtained from Aspergillus niger or Trichoderma reesei. Applicants are directed to the following sections in Brevnova et al., (US 9,206,444): Abstract; Fig. 1, Fig. 15, Fig. 20 B-C, Fug.21;; Example 3, TABLE 5; Example 19, TABLE 15-16; and entire document.  
Regarding claims 19-20, Clarkson et al., (US 7,314,743) disclose the structural and functional elements of the instant invention i.e., polynucleotides encoding polypeptides having 100% sequence identity to SEQ ID NO: 6 and SEQ ID NO: 8 of the instant invention and having xylanase activities (see provided sequence alignments),
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Petit1 et al., or Petit2 et al., and utilize the xylanases disclosed by Brevnova et al., and Clarkson et al., in the claimed Saccharomyces cerevisiae yeast strain co-expressing a fungal glucoamylase and a glucoamylase obtained from Saccharomyces cerevisiae var. diastaticus of the instant invention and to further comprise a xylanase, as expression of xylanase endows the yeast strain producing ethanol for consolidated bioprocessing and to utilize cellulose and starch as a substrate for the production of bioethanol. Motivation to do so derives the from the fact that genetically 1 et al., or Petit2 et al., Brevnova et al., and Clarkson et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success). Furthermore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Petit1 et al., or Petit2 et al., Brevnova et al., and Clarkson et al.,) i.e., any Saccharomyces cerevisiae yeast strain with undefined utility and said strain co-expresses a genus of xylanases, glucoamylases of fungal origin encompassing mutants, variants and homologs of undefined and unlimited structures or any functional variants of the polypeptides of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 4 and SEQ ID NO: 2 having essentially any structure and a method of obtaining and a method of use of said yeast strain, as taught by the instant invention and as claimed in claims 18-28 and 30-33 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 18-28 and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petit1 et al., (WO 2017/037362, publication date 03/09/2017 in IDS; see provided English Machine-Translation and disclosing polynucleotides and encoded polypeptides having 100% sequence identities to SEQ ID NO: 1, SEQ ID NO; 2, SEQ ID NO: 3 and SEQ ID NO: 4 of the instant application and having glucoamylase activities; see provided sequence alignments) or Petit2 et al., (US 10,947,519 B2) and in view of Brevnova et al., (US 9,206,444) and Clarkson et al., (US 7,314,743 disclosing polypeptides having 100% sequence identity to SEQ ID NO: 6 and SEQ ID NO: 8 of the instant invention and having xylanase activities; see provided sequence alignments).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652